Case 2:18-cv-13443-BAF-DRG ECF No. 88, PageID.2154 Filed 12/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

OAKLAND TACTICAL SUPPLY LLC, et al.,

       Plaintiffs,                                          Civil Action No. 18-CV-13443

vs.                                                         HON. BERNARD A. FRIEDMAN

HOWELL TOWNSHIP,

      Defendant.
_____________________________________/

                          ORDER REQUIRING RESPONSE TO
                     PLAINTIFFS’ MOTION FOR RECONSIDERATION

               Plaintiffs in this matter have filed a motion for reconsideration [docket entry 86]

of the Court’s opinion and order granting defendant’s motion to dismiss. Pursuant to E.D. Mich.

LR 7.1(h)(2), defendant may respond to this motion within twenty-one days of the date of this

order. Plaintiffs may reply within fourteen days after being served with defendant’s response.

               SO ORDERED.

                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: December 14, 2020                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
